
	

114 HR 4639 : Thoroughly Investigating Retaliation Against Whistleblowers Act
U.S. House of Representatives
2016-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 4639
		IN THE SENATE OF THE UNITED STATES
		June 22, 2016ReceivedJuly 13, 2016Read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To reauthorize the Office of Special Counsel, to amend title 5, United States Code, to provide
			 modifications to authorities relating to the Office of Special Counsel,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Thoroughly Investigating Retaliation Against Whistleblowers Act. 2.Reauthorization of the Office of Special Counsel (a)In generalSection 8(a)(2) of the Whistleblower Protection Act of 1989 (5 U.S.C. 5509 note) is amended to read as follows:
				
 (2)$24,119,000 for fiscal year 2016 and $25,735,000 for each of fiscal years 2017, 2018, 2019, and 2020 to carry out subchapter II of chapter 12 of title 5, United States Code (as amended by this Act)..
 (b)Effective dateThe amendment made by subsection (a) shall be deemed to apply beginning on October 1, 2015. 3.Access to agency informationSection 1212(b) of title 5, United States Code, is amended by adding at the end the following:
			
				(5)
 (A)In carrying out this subchapter, the Special Counsel is authorized to— (i)have access to any record or other information (including a report, audit, review, document, recommendation, or other material) of any agency under the jurisdiction of the Office of Special Counsel, consistent with the requirements of subparagraph (C); and
 (ii)require any employee of such an agency to provide to the Office any record or other information during an investigation, review, or inquiry of any agency under the jurisdiction of the Office.
 (B)With respect to any record or other information made available by an agency under this subchapter, the Office shall apply a level of confidentiality to such record or information at the level of confidentiality applied to the record by the agency.
 (C)With respect to any record or other information described under subparagraph (A), the Attorney General or an Inspector General may withhold access to any such record or other information if the disclosure could reasonably be expected to interfere with an ongoing criminal investigation or prosecution, but only if the Attorney General or applicable agency head submits a written report to the Office of Special Counsel describing the record or other information withheld and the reason for the withholding..
 4.Whistleblower provisionsSection 1213 of title 5, United States Code, is amended— (1)in subsection (b), by striking 15 days and inserting 45 days;
 (2)in subsection (d)— (A)in paragraph (4), by striking and at the end;
 (B)in paragraph (5)— (i)in the matter before subparagraph (A), by striking such as and inserting including; and
 (ii)in subparagraph (D), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
					
 (6)if any disclosure referred to an agency head under subsection (c) is substantiated in whole or in part by the agency head, a detailed explanation of the failure to take any action described under paragraph (5).; and
 (3)in subsection (e), by adding at the end the following:  (5)If an agency head submits a report to the Special Counsel under subsection (d) that includes a description of any agency action proposed to be taken as a result of the investigation, the agency head shall, not later than 180 days after the date of such submission, submit a supplemental report to the Special Counsel stating whether any proposed action has been taken, and if the action has not been taken, the reason why it has not been taken..
			5.Termination of certain OSC investigations
 (a)In generalSection 1214(a) of title 5, United States Code, is amended by adding at the end the following:  (6) (A)Within 30 days of receiving an allegation from a person under paragraph (1), the Special Counsel may terminate an investigation under such paragraph with respect to the allegation, without further inquiry or an opportunity for the person to respond, if the Special Counsel determines that—
 (i)the same allegation, based on the same set of facts and circumstances— (I)had previously been made by the person and previously investigated by the Special Counsel; or
 (II)had previously been filed by the person with the Merit Systems Protection Board; (ii)the Office of Special Counsel does not have jurisdiction to investigate the allegation; or
 (iii)the person knew or should have known of the alleged prohibited personnel practice earlier than the date that is 3 years before the date Special Counsel received the allegation.
 (B)If the Special Counsel terminates an investigation under subparagraph (A), not later than 30 days after the date of such termination the Special Counsel shall provide a written notification stating the basis for the termination to the person who made the allegation. Paragraph (1)(D) shall not apply to any termination under such subparagraph..
 (b)Conforming amendmentsSection 1214 of title 5, United States Code, is amended— (1)in subsection (a)(1)(A), by striking The Special Counsel and inserting Except as provided in paragraph (6), the Special Counsel; and
 (2)in subsection (a)(1)(C), in the matter before clause (i), by inserting or paragraph (6) after paragraph (2). 6.Reporting requirements (a)OSC annual report to CongressSection 1218 of title 5, United States Code, is amended to read as follows:
				
					1218.Annual report
 (a)The Special Counsel shall submit an annual report to Congress on the activities of the Special Counsel. Any such report shall include—
 (1)the number, types, and disposition of allegations of prohibited personnel practices filed with the Special Counsel, and the cost of allegations so disposed of;
 (2)the number of investigations conducted by the Special Counsel; (3)the number of stays or disciplinary actions negotiated by the Special Counsel with agencies;
 (4)the number of cases in which the Special Counsel did not make a determination whether there are reasonable grounds to believe that a prohibited personnel practice has occurred, exists, or is to be taken within the 240-day period specified in section 1214(b)(2)(A)(i);
 (5)a description of the recommendations and reports made by the Special Counsel to other agencies pursuant to this subchapter, and the actions taken by the agencies as a result of the reports or recommendations;
 (6)the number of— (A)actions initiated before the Merit Systems Protection Board, including the number of corrective action petitions and disciplinary action complaints so initiated; and
 (B)stays and stay extensions obtained from the Board; and (7)the number of prohibited personnel practice complaints that result in—
 (A)a favorable action for the complainant, categorized by actions with respect to whistleblower reprisal cases and all other cases; and
 (B)a favorable outcome for the complainant, categorized by outcomes with respect to whistleblower reprisal cases and all other cases.
 (b)The report required by subsection (a) shall include whatever recommendations for legislation or other action by Congress the Special Counsel may consider appropriate..
 (b)OSC public informationSection 1219(a)(1) of title 5, United States Code, is amended to read as follows:  (1)a list of any noncriminal matter referred to an agency head under section 1213(c), together with—
 (A)the applicable transmittal of the matter to the agency head under section 1213(c)(1); (B)any report from agency head under section 1213(c)(1)(B) relating to such matter;
 (C)if appropriate, not otherwise prohibited by law, and with the consent of the complainant, any comments from the complainant under section 1213(e)(1) relating to the matter; and
 (D)the Special Counsel’s comments or recommendations under section 1213(e)(3) or (4) relating to the matter;.
			7.Establishment of survey pilot program
 (a)In generalThe Office of Special Counsel shall design and establish a survey pilot program under which the Office shall conduct, with respect to fiscal years 2017 and 2018, a survey of individuals who have filed a complaint or disclosure with the Office. The survey shall be designed to gather responses from the individuals for the purpose of collecting information and improving customer service at various stages of the review or investigative process. The results of the survey shall be published in the annual report of the Office.
 (b)Suspension of other surveysDuring fiscal years 2017 and 2018, section 13 of Public Law 103–424 shall have no force or effect. 8.Penalties under the Hatch Act (a)In generalSection 7326 of title 5, United States Code, is amended to read as follows:
				
 7326.PenaltiesAn employee or individual who violates section 7323 or 7324 shall be subject to— (1)disciplinary action consisting of removal, reduction in grade, debarment from Federal employment for a period not to exceed 5 years, suspension, or reprimand;
 (2)an assessment of a civil penalty not to exceed $1,000; or (3)any combination of the penalties described in paragraph (1) or (2)..
 (b)ApplicationThe amendment made by subsection (a) shall apply to any violation of section 7323 or 7324 of title 5, United States Code, occurring after the date of enactment of this Act.
 9.RegulationsNot later than 2 years after the date of enactment of this Act, the Special Counsel shall prescribe such regulations as may be necessary to perform the functions of the Special Counsel under subchapter II of chapter 12 of title 5, United States Code, including regulations necessary to carry out sections 1213, 1214, and 1215 of such title, and any functions required due to the amendments made by this Act. Such regulations shall be published in the Federal Register.
		
	Passed the House of Representatives June 21, 2016.Karen L. Haas,Clerk
